Citation Nr: 1702963	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to obstructive sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

3.  Entitlement to service connection for irritable bowel syndrome (IBS), specifically claimed as chronic abdominal pain.

4.  Entitlement to service connection for chronic fatigue disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for muscle and joints pains, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for neurological problems manifested by in part by memory loss, cognitive difficulties, and excess fatigueability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or a traumatic brain injury (TBI).

8.  Entitlement to service connection for a lumbosacral spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps Reserves from August 1985 to March 1986 and from December 1990 to June 1991, including service in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  The hearing transcript is associated with the record.

The issues of entitlement to service connection for irritable bowel syndrome (IBS), specifically claimed as chronic abdominal pain; entitlement to service connection for chronic fatigue disorder and muscle and joints pains, to include as a qualifying chronic disability under 38 C.F.R. § 3.317; entitlement to service connection for a right hip disability; entitlement to service connection for neurological problems; and entitlement to service connection for a lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea had onset during active duty.

2.  The Veteran's GERD had onset during active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table decision). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307, credible lay evidence of continuous symptoms may establish service connection.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Discussion - Obstructive Sleep Apnea

The Veteran asserts that he has experienced chronic sleep problems since he was deployed in the Southwest Asia Theater of Operations during Operations Desert Shield and Desert Storm.  He was diagnosed with a mixture of obstructive sleep apnea and central sleep apnea in October 2008.  See private polysomnography report dated October 2008.  A December 2008 private treatment note of Dr. S. Matarese reflects that the Veteran reported irregular breathing at night and severe snoring.  He also reported that he awakened in the morning not feeling refreshed.  He had no difficulty initiating sleep and his spouse reported that that Veteran began snoring almost immediately upon sleep initiation.  She also reported that he had recently begun snoring in all sleeping positions whereas he had previously only snored when sleeping on his back.

The RO requested a medical opinion with regard to the Veteran's sleep apnea in 2014.  The medical opinion, dated July 2014, reflects that the Veteran's sleep apnea was less likely than not related to environmental exposures during the Gulf War.  The examiner indicated that there was no medical or military evidence linking obstructive sleep apnea to environmental hazards of any kind; the provider further stated that obstructive sleep apnea is a congenital tracheolaryngeal and/or a central brain anomaly.  The examiner was not asked to (and did not) provide a standard nexus opinion as to whether the Veteran's sleep apnea had onset in service or was otherwise related to active duty.

In his May 2016 Board hearing, the Veteran testified that had had problems sleeping since he returned from the Gulf.  His spouse testified that the Veteran's symptoms of snoring, wheezing, and stopping breathing did not occur prior to the Veteran's deployment, but that she first observed these episodes when he returned from the Gulf.  

The Veteran has a current diagnosis of sleep apnea, satisfying the first element of service connection.  Although there is no medical evidence suggesting the Veteran had sleep apnea during active service; there is lay evidence from the Veteran's spouse suggesting that the Veteran's sleep apnea symptoms were absent prior to his last deployment and present immediately afterwards.  This lay evidence is competent because the testimony reflects occurrence of symptoms that are subject to personal observation and experience.  The Board has no reason to doubt the credibility of this lay evidence and it is probative in that it supports the Veteran's assertion that his trouble sleeping began while deployed and continued after separation from active duty.  As such, after affording the Veteran any benefit of the doubt, service connection for sleep apnea is warranted.

Discussion - GERD

The Veteran has been diagnosed with GERD during the appeal period and has been taking prescription medication for the condition since at least October 2008.  See treatment note of Dr. W. Brennan.  He testified during his May 2016 Board hearing that he began experiencing symptoms of GERD while he was deployed in the Southwest Asia Theater of Operations.  Symptoms experienced while on active duty included feelings of food being stuck in his throat and frequent regurgitation of ingested food.  The Veteran reported that he did not eat much while he was deployed due to frequent regurgitation, which occurred regardless of activity or the content of the meal.  During the May 2016 Board hearing, the Veteran's spouse testified that the Veteran never had significant gastrointestinal distress prior to the deployment.  Afterwards, she began to notice him expressing more gastrointestinal discomfort and she reported the Veteran would frequently go to the restroom or excuse himself when they were sitting down for a meal.  This lay testimony is competent because it reflects personally observed or experienced symptoms and behaviors.  The Board has no reason to doubt the credibility of this lay testimony.

Although service treatment records (STRs) do not reflect treatment for GERD, the Veteran has provided competent and credible testimony that onset of GERD occurred during active duty.  He and his spouse also provided competent and credible evidence that symptoms continued since service.  As a result of the foregoing and resolving any doubt in the Veteran's favor, service connection for GERD is warranted.  


ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for GERD is granted.


REMAND

Irritable Bowel Syndrome/Chronic Abdominal Pain

A May 2003 private treatment note of Bayside Endoscopy reflects a diagnosis of mild diverticulitis based on colonoscopy results; the Veteran also complained of abdominal pain as reflected in a January 2010 private treatment note of Dr. C.C.  The provisional diagnosis was diverticulosis.  An October 2014 private treatment note of University Gastroenterology reflects a diagnosis of irritable bowel syndrome and constipation.  The Veteran has provided lay evidence that he experiences lower gastrointestinal issues on a chronic basis.  The RO has never provided the Veteran a comprehensive and adequate examination with regard to this claim.  On remand, an examination should be provided and it should include a full medical history. 

Chronic Fatigue, Neurological Problems, and 
Muscle and Joint Aches

The Veteran asserts that he has chronic fatigue, neurological problems and muscle and joint aches, all related to his service in the Gulf War.  An STR dated July 1991 reflects that the Veteran was exposed to heavy concentrations of dust, oil fumes, vapors, and droplets of ash from iron burning oil wells while he was deployed for the Gulf War.  The STR further reflects that these exposures would at times form a thick coating on the mucus membranes of the nose and on other exposed skin surfaces.  

The Veteran was afforded one General Medical/Gulf War examination during the appeal period; however the examination report is inadequate.  On remand, the AOJ should schedule the Veteran for another examination to determine the nature and etiology of each of the Veteran's claimed Gulf War-related disabilities.  A full medical history should be documented for each of these conditions.  

In regard to the Veteran's claimed neurological problems, which specifically include memory loss, cognitive trouble, and fatigue, the Veteran's representative has suggested that these symptoms may be related to a traumatic brain injury (TBI).  See May 2016 Board Hearing transcript at pp. 20-21.  The AOJ is directed to undertake all appropriate development regarding TBI on remand. 

Low Back and Right Hip

The Veteran asserts that his low back and right hip disabilities are related to long hours of driving vehicles on unpaved roads while deployed in the Gulf War.  See May 2016 Board Hearing transcript.  There is no VA examination report of record discussing the nature and etiology of the Veteran's back and right hip disabilities in this context.  On remand, he should be scheduled for new an examination(s) to determine the nature and etiology of these conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the symptoms or diagnoses of his in-service and post-service abdominal pain, fatigue, muscle and joint pains, right hip disability, neurological problems, and/or low back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After updated records have been obtained, schedule the Veteran for an appropriate VA examination in connection with his claim for service connection for a lower gastrointestinal disorder.  A full medical history should be documented in the examination report.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examiner is asked to determine whether the Veteran has a current diagnosis of a lower gastrointestinal condition.  If such disability is diagnosed, the examiner must opine the condition is related to his military service.  In providing this opinion, the examiner must discuss and reconcile the Veteran's previous diagnoses of diverticulitis, diverticulosis, and irritable bowel syndrome.  All studies and tests deemed necessary by the examiner should be performed.

Complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After updated records have been obtained, schedule the Veteran for a VA Gulf War Protocol examination to determine the nature and etiology any disability manifested by insomnia, fatigue, memory loss, neurological problems, cognitive difficulties, and muscle and joint pain.  A full medical history should be documented in the examination report.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner is asked to address the following:

(a) Provide a current diagnosis for the Veteran's condition(s) which may be manifested by insomnia, fatigue, memory loss, neurological problems, cognitive difficulties, and muscle and joint pain.

If the Veteran does not now have, but previously had, any diagnosed condition, when did that condition resolve? 

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during one of his periods of active duty or is otherwise related to any event or injury during active duty?

(c) If a nexus to service cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during active duty to include his service in Southwest Asia.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

5.  After updated records have been obtained, schedule the Veteran for an appropriate VA in connection with his claim for service connection for residuals of a TBI.  A full medical history should be documented in the examination report.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examiner is asked to determine whether the Veteran had a TBI and if so, what residual disabilities have resulted.  If such disability is diagnosed, the examiner must opine as to whether any identified residuals of a TBI are related to his military service.  

Complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  After updated records have been obtained, schedule the Veteran for an appropriate VA examination in connection with his claims for service connection for a low back and a right hip disability.  A full medical history should be documented in the examination report.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examiner must provide an opinion as to whether the Veteran's right hip and low back conditions are related to his military service, to include long hours of stressful driving on unpaved roads during the Gulf War.  All studies and tests deemed necessary by the examiner should be performed.

Complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  After the above development has been completed, each examination report must be reviewed to ensure that it is in compliance with the directives of this remand.  If any report is deficient, the RO must implement corrective procedures.

8.  Then, after taking any additional development deemed necessary, readjudicate the claims considering all the evidence of record and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


